Exhibit 10.9

 

SECOND AMENDMENT TO LEASE AGREEMENT

DATED AS OF NOVEMBER 11, 2013

BY AND BETWEEN

ESA CANADA ADMINISTRATOR L.L.C.

AS LANDLORD

ESA CANADA PROPERTIES TRUST

AS BENEFICIAL OWNER,

AND

ESA CANADA OPERATING LESSEE ULC

AS TENANT



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of November 11, 2013, by and between ESA CANADA ADMINISTRATOR L.L.C., a Delaware
limited liability company (“Landlord”), in its capacity as registered owner of
the Land and administrator of Beneficial Owner, ESA CANADA PROPERTIES TRUST, a
Delaware statutory trust (“Beneficial Owner”) and ESA CANADA OPERATING LESSEE
ULC (f/k/a ESA Canada Operating Lessee, Inc.), a British Columbia unlimited
liability company (“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of October 8, 2010, as amended by that certain First Amendment to Lease
Agreement dated as of November 30, 2012 (collectively, as so amended, the
“Original Lease Agreement”), pursuant to which Landlord has agreed to lease the
Leased Property (as defined in the Original Lease Agreement) to Tenant and
Tenant has agreed to lease the Leased Property from Landlord, all subject to and
upon the terms and conditions set forth in the Original Lease Agreement;

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Lease Agreement;

WHEREAS, Tenant and Management Parties have entered into that certain Management
Agreement dated as of the date hereof for the management and operation of the
Leased Property, which Management Agreement is the “Management Agreement” as
such term is defined in the Original Lease Agreement; and

WHEREAS, Landlord and Tenant wish to further amend and modify the Original Lease
Agreement as hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows.

1. Amendments. Effective as of the date of this Amendment:

(a) The definition of “Affiliate” in Article 1 of the Original Lease Agreement
is hereby amended by deleting the last sentence thereof.

(b) The definition of “ESH Hospitality” in Article 1 of the Original Lease
Agreement is hereby amended and restated in its entirety as follows:

““ESH Hospitality’ means ESH Hospitality, Inc. (f/k/a ESH Hospitality LLC), a
Delaware corporation, together with its successors and assigns.”

(c) The definition of “HVM Manager” in Article 1 of the Original Lease Agreement
is hereby deleted.



--------------------------------------------------------------------------------

(d) The definition of “Manager Parent” in Article 1 of the Original Lease
Agreement is hereby amended and restated in its entirety as follows:

““Manager Parent’ means ESA Management, LLC, a Delaware limited liability
company, together with its successors and assigns.”

(e) Section 2.3 of the Original Lease Agreement is hereby amended to extend the
Fixed Term by three (3) years, to expire on the eighth anniversary of the last
day of the month in which the Commencement Date occurs (i.e., October 31, 2018),
unless sooner terminated in accordance with the provisions of the Lease.

(f) Section 3.1(b)(ii) of the Original Lease Agreement is hereby amended by
deleting the reference to “20 days” in the second sentence thereof and replacing
the same with “35 days”.

(g) Section 5.7 of the Original Lease Agreement is hereby amended by deleting
the second sentence thereof.

(h) Section 11.5 of the Original Lease Agreement is hereby amended and restated
in its entirety as follows:

“11.5 Cash Management System. Landlord directs Tenant and Tenant acknowledges
and agrees, pursuant to the terms of the Cash Management Agreement, to deposit
or cause to be deposited, and to cause Management Parties to deposit, all
Receipts from the operation of the Leased Property and the Hotels into the Cash
Management System so long as any amounts under the Loan are outstanding.
Landlord hereby expressly authorizes Tenant to receive any and all amounts
released by Lender from the Cash Management System, including, without
limitation, amounts deposited by Lender into any remainder account or subaccount
or released by Lender from any reserve or escrow account or subaccount. For each
month during the Term, the difference (the “Monthly Deposit Credit”) between
(a) all Receipts deposited by or on behalf of Tenant into the Cash Management
System and (b) the sum of (i) any such funds deposited into the operating
expense subaccount and the ground lease subaccount thereunder on account of the
Leased Property, plus (ii) the allocated share of funds deposited by or on
behalf of Tenant into the insurance escrow subaccount thereunder on account of
the Leased Property relating to insurance to be provided by Tenant under
Section 9.1(b), plus (iii) any other such funds deposited into any other
subaccount thereunder for the payment of any costs, expenses or other amounts on
account of the Leased Property the payment of which are the responsibility of
Tenant under the Lease, shall be deemed to offset and be applied to the payment
of Fixed Rent, Percentage Rent, and, if applicable, any Additional Charges,
respectively (and applied in that order), owed by Tenant for such month. For the
avoidance of doubt, funds deposited into the Cash Management System (including
any subaccounts thereof) for the payment of monthly debt service in respect of
the Loan and any costs, expenses or other amounts the payment of which are not
the responsibility of Tenant under the Lease, shall constitute the Monthly
Deposit Credit and shall be deemed to offset and be applied to the



--------------------------------------------------------------------------------

payment of Fixed Rent, Percentage Rent, and, if applicable, any Additional
Charges, respectively (and applied in that order), owed by Tenant for such
month. If and to the extent that excess Receipts available to be released by
Lender from the Cash Management System to Landlord (such funds, the “Excess
Funds”) and released to Landlord, Landlord shall (A) calculate the balance of
the Rent (the “Rent Balance”), if any, owed by Tenant for such month after
taking into account the Monthly Deposit Credit, (B) deduct the Rent Balance from
the Excess Funds and (C) disburse the remaining Excess Funds, if any, to or as
directed by Tenant from time to time. If (x) any Excess Funds are retained in
the Cash Management System and (y) the Monthly Deposit Credit exceeds the amount
of the Rent owed by Tenant for any given month (the “Excess Monthly Deposit
Credit”), then the Excess Monthly Deposit Credit shall accrue interest at the
Interest Rate until paid or otherwise satisfied by Landlord or applied as
payment of rent in future periods; provided, that Tenant hereby waives its right
to enforce or collect Excess Monthly Deposit Credits in cash against Landlord
until the date which is 12 months after the Loan has been indefeasibly paid in
full and any such Excess Monthly Deposit Credits shall be subject to and
subordinate in all respects to the Loan and the Loan Documents in accordance
with the terms and provisions of Section 11.1. Landlord and Tenant acknowledge
that the foregoing provisions of this Section 11.5 do not constitute, and shall
not be construed as, a waiver, modification or amendment of the terms or
provisions of any Cash Management System or of the manner, timing, priority,
amounts, sequence of distribution or method of the application of Receipts or
other payments under any Cash Management System.”

(i) Section 11.6 of the Original Lease Agreement is hereby amended and restated
in its entirety as follows:

“11.6 Compliance with Special Purpose Provisions. So long as the Loan is
outstanding, Tenant hereby represents, warrants, and covenants that (a) it is,
shall be, and shall continue to be a Special Purpose Entity and (b) Tenant’s
sole equityholder is, shall be and shall continue to be a Special Purpose
Entity.

(j) Article 18 of the Original Lease Agreement is hereby amended by deleting the
words “ESH Hospitality Holdings LLC, a Delaware limited liability company”
therefrom and replacing the same with “Extended Stay America, Inc., a Delaware
corporation”.

(k) Section 20.1 of the Original Lease Agreement is hereby amended by deleting
the last sentence thereof.



--------------------------------------------------------------------------------

(l) The addresses for notices of Landlord and Tenant set forth in
Section 21.10(c) of the Original Lease Agreement are hereby updated as follows:

If to Landlord and/or Beneficial Owner to:

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Attention: President

Facsimile No.: (980) 335-3089

Attention: General Counsel

Facsimile No.: (980) 335-3089

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Harry R. Silvera, Esq.

Facsimile No.: (212) 859-4000

If to Tenant to:

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Attention: President

Facsimile No.: (980) 335-3089

Attention: General Counsel

Facsimile No.: (980) 335-3089

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Harry R. Silvera, Esq.

Facsimile No.: (212) 859-4000

(m) Section 21.18 of the Original Lease Agreement is hereby deleted in its
entirety.

(n) Exhibit A of the Original Lease Agreement is hereby deleted in its entirety,
and Annex A attached hereto is hereby incorporated in, made a part of and
attached to the Original Lease Agreement as a new “Exhibit A”.

(o) Exhibit C of the Original Lease Agreement is hereby deleted in its entirety,
and Annex B attached hereto is hereby incorporated in, made a part of and
attached to the Original Lease Agreement as a new “Exhibit C”.

2. Fiscal Year 2013 Percentage Rent. In calculating Percentage Rent for Fiscal
Year 2013, the Thresholds shall be calculated using the weighted average of the
Thresholds set forth in the Original Lease Agreement (weighted by the number of
days



--------------------------------------------------------------------------------

elapsed in Fiscal Year 2013 prior to the date of this Amendment) and the
Thresholds set forth on Annex B hereto (weighted by the number of days in Fiscal
Year 2013 from and after the date of this Amendment). From and after the date of
this Amendment, each Progress Installment in Fiscal Year 2013 shall be
calculated (utilizing the weighted average of the Thresholds described above) to
reflect the number of months or partial months remaining in such Fiscal Year.

3. Ratification. All provisions of the Original Lease Agreement, as hereby
amended, are hereby ratified and declared to be in full force and effect. All
references in the Original Lease Agreement to the “Agreement”, “herein”,
“hereunder” or terms of similar import shall be deemed to refer to the Original
Lease Agreement, as amended by this Amendment.

4. Applicable Law. This Amendment shall be construed under, and governed in
accordance with, the laws of the State of New York; provided, that the
provisions for the enforcement of Landlord’s rights and remedies under the
Original Lease Agreement, as modified by this Amendment, shall be governed by
the laws of each of the respective states where the Leased Property is located
to the extent necessary for the validity and enforcement thereof.

5. Successors Bound. This Amendment shall be binding upon and inure to the
benefit of Landlord and Tenant and their respect successors and assigns.

6. Counterparts; Headings. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall be effective as of the
date hereof when copies hereof, which, when taken together, bear the signatures
of each of the parties hereto, shall have been signed. Headings in this
Amendment are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

7. Incorporation of Recitals. The recitals set forth in the preamble of this
Amendment are hereby incorporated into this Amendment as if fully set forth
herein.

8. Beneficial Owner Ratification. Beneficial Owner ratifies and confirms that it
has irrevocably authorized and directed Landlord to execute and deliver this
Amendment and that such authorization and direction shall constitute Beneficial
Owner’s giving of full and sufficient authority to Landlord for Landlord to
execute and deliver this Amendment. Landlord and Beneficial Owner acknowledge
that Tenant is relying on such authorization and direction and that Tenant shall
not be obligated to look further into the terms of the trust between Landlord
and Beneficial Owner.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
above first written.

 

LANDLORD ESA CANADA ADMINISTRATOR L.L.C. By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory TENANT ESA CANADA
OPERATING LESSEE ULC By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory BENEFICIAL OWNER ESA
CANADA PROPERTIES TRUST By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory

SECOND AMENDMENT TO OPERATING LEASE (CANADA)



--------------------------------------------------------------------------------

ANNEX A

(see attached)



--------------------------------------------------------------------------------

Canada (in CAD $)

 

      

Address

   Minimum
Rent — Through
12/31/2014      Minimum
Rent — 2015      Minimum
Rent — 2016      Minimum
Rent — 2017      Minimum
Rent — 2018     1      

141 Cooper Street, Ottawa, ON

   $ 2,806,000.00       $ 2,918,000.00       $ 3,035,000.00       $ 3,156,000.00
      $ 3,282,000.00      2      

3600 Steeles Avenue West, Vaughan, ON

   $ 2,219,000.00       $ 2,308,000.00       $ 2,400,000.00       $ 2,496,000.00
      $ 2,596,000.00      3      

222 LeMarchant Road, St Johns, NL

   $ 1,353,000.00       $ 1,407,000.00       $ 1,463,000.00       $ 1,522,000.00
      $ 1,583,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Aggregate

   $ 6,378,000.00       $ 6,633,000.00       $ 6,898,000.00       $ 7,174,000.00
      $ 7,461,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

Page 1



--------------------------------------------------------------------------------

Canada (in CAD $)

 

      

Address

   Minimum
Rent — 2019      Minimum
Rent — 2020      Minimum
Rent — 2021      Minimum
Rent — 2022      Minimum
Rent — 2023     1      

141 Cooper Street, Ottawa, ON

   $ 3,413,000.00       $ 3,549,000.00       $ 3,692,000.00       $ 3,840,000.00
      $ 3,994,000.00      2      

3600 Steeles Avenue West, Vaughan, ON

   $ 2,700,000.00       $ 2,808,000.00       $ 2,920,000.00       $ 3,037,000.00
      $ 3,158,000.00      3      

222 LeMarchant Road, St Johns, NL

   $ 1,646,000.00       $ 1,712,000.00       $ 1,780,000.00       $ 1,851,000.00
      $ 1,925,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Aggregate

   $ 7,759,000.00       $ 8,069,000.00       $ 8,392,000.00       $ 8,728,000.00
      $ 9,077,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

Page 2



--------------------------------------------------------------------------------

Canada (in CAD $)

 

      

Address

   Minimum
Rent — 2024      Minimum
Rent — 2025      Minimum
Rent — 2026      Minimum
Rent — 2027      Minimum
Rent — 2028     1      

141 Cooper Street, Ottawa, ON

   $ 4,154,000.00       $ 4,321,000.00       $ 4,494,000.00       $ 4,673,000.00
      $ 4,860,000.00      2      

3600 Steeles Avenue West, Vaughan, ON

   $ 3,284,000.00       $ 3,415,000.00       $ 3,552,000.00       $ 3,694,000.00
      $ 3,842,000.00      3      

222 LeMarchant Road, St Johns, NL

   $ 2,002,000.00       $ 2,082,000.00       $ 2,165,000.00       $ 2,252,000.00
      $ 2,342,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

Aggregate

   $ 9,440,000.00       $ 9,818,000.00       $ 10,211,000.00       $
10,619,000.00       $ 11,044,000.00         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

Page 3



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT C

PROVISIONS RELATING TO PERCENTAGE RENT

Percentage Rent for any Fiscal Year shall equal the sum of:

(a) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 1 Threshold but less than or equal to the Tier 2 Threshold and (ii) the
Tier 1 Percentage; plus

(b) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 2 Threshold but less than or equal to the Tier 3 Threshold and (ii) the
Tier 2 Percentage; plus

(c) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 3 Threshold and (ii) the Tier 3 Percentage.

“Tier 1 Percentage” means fifty-four percent (55%).

“Tier 1 Threshold” means $C11,520,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 2 Percentage” means sixty-five percent (65.5%).

“Tier 2 Threshold” means $C12,550,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 3 Percentage” means seventy-five percent (77.5%).

“Tier 3 Threshold” means $C14,300,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Thresholds” means each of the Tier 1 Threshold, the Tier 2 Threshold, and the
Tier 3 Threshold.